Exhibit 10.1

OMNIBUS AGREEMENT

BY AND AMONG

NEW SOURCE ENERGY CORPORATION,

NEW SOURCE ENERGY GP, LLC,

AND

NEW SOURCE ENERGY PARTNERS L.P.



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

This Omnibus Agreement is entered into on, and effective as of, February 13,
2013 (the “Closing Date”), and is by and among New Source Energy Partners L.P.,
a Delaware limited partnership (the “MLP”), New Source Energy GP, LLC, a
Delaware limited liability company and the general partner of the MLP (the
“General Partner”) and New Source Energy Corporation, a Delaware corporation
(“New Source Energy”). The above-named entities are sometimes referred to in
this Agreement each as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, on the Closing Date, New Source Energy will contribute and/or sell
certain assets and interests to the MLP (the “Contribution”) pursuant to the MLP
Contribution Agreement in exchange for limited partnership interests in the MLP,
cash and other consideration agreed to by the Parties; and

WHEREAS, in connection with the Contribution, the Parties desire by their
execution of this Agreement to evidence their understanding, as more fully set
forth in this Agreement, with respect to (1) specified indemnification
obligations of the Parties and (2) certain reimbursement obligations of the
Parties.

NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions.

“Affiliate” is defined in the MLP Agreement.

“Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

“Audit Right” is defined in Article IX.

“Board” means the Board of Directors of the General Partner.

“Business Day” means any day that is not a Saturday, Sunday or day on which
banks are authorized by law to close in the State of Oklahoma.

“Closing Date” is defined in the Preamble.

“Confidential Information” means all information, including information relating
to the MLP Group, (i) furnished to New Source Energy or its representatives by
or on behalf of the General Partner or (ii) prepared by or at the direction of
the General Partner (in each case irrespective of the form of communication and
whether such information is furnished before, on



--------------------------------------------------------------------------------

or after the date hereof), and all analyses, compilations, data, studies, notes,
interpretations, memoranda or other documents prepared by New Source Energy or
its representatives containing or based in whole or in part on any such
furnished information.

“Conflicts Committee” is defined in the MLP Agreement.

“Contribution” is defined in the Recitals.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Covered Environmental Losses” means Losses by reason of or arising out of:

(a) with respect to the MLP Assets, any violation or correction of violation of
Environmental Law, including the performance of any Environmental Activity; or

(b) any event, omission, or condition associated with ownership or operation of
the MLP Assets (including the exposure to or presence of Hazardous Substances
on, under, about or Releasing to or from the MLP Assets or the exposure to or
Release of Hazardous Substances arising out of operation of the MLP Assets at
non-MLP Asset locations) including (i) the cost and expense of any Environmental
Activities and (ii) the cost and expense for any environmental or toxic tort
pre-trial, trial or appellate legal or litigation support work;

but only to the extent that such violation described in clause (a), or such
events, omissions or conditions described in clause (b), occurred or existed
before the Closing Date.

“Environmental Activity” shall mean any investigation, study, assessment,
evaluation, sampling, testing, monitoring, containment, removal, disposal,
closure, corrective action, remediation (regardless of whether active or
passive), natural attenuation, restoration, bioremediation, response, repair,
corrective measure, cleanup or abatement that is required or necessary under any
applicable Environmental Law, including institutional or engineering controls or
participation in a governmental voluntary cleanup program to conduct voluntary
investigatory and remedial actions for the clean-up, removal or remediation of
Hazardous Substances that exceed actionable levels established pursuant to
Environmental Laws, or participation in a supplemental environmental project in
partial or whole mitigation of a fine or penalty.

“Environmental Laws” means all federal, regional, state, and local laws,
statutes, rules, regulations, orders, judgments, ordinances, codes, injunctions,
decrees, Environmental Permits and other legally enforceable requirements and
rules of common law relating to (i) pollution or protection of human health or
the environment or natural resources, (ii) any Release or threatened Release of,
or any exposure of any Person or property to, any Hazardous Substances or
(iii) the generation, manufacture, processing, distribution, use, treatment,
storage, disposal, transport, arrangement for disposal or transport, or handling
of any Hazardous Substances. Without limiting the foregoing, Environmental Laws
include the federal Comprehensive Environmental Response, Compensation and
Liability Act, the Superfund Amendments and

 

2



--------------------------------------------------------------------------------

Reauthorization Act, the Resource Conservation and Recovery Act, the Clean Air
Act, the Clean Water Act, the Safe Drinking Water Act, the Toxic Substances
Control Act, the Oil Pollution Act of 1990, the Federal Hazardous Materials
Transportation Law, the Occupational Safety and Health Act, the Marine Mammal
Protection Act, the Endangered Species Act, the National Environmental Policy
Act and other environmental conservation and protection laws, each as amended
through the Closing Date.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law.

“GAAP” means accounting principles generally accepted in the United States.

“General Partner” is defined in the Preamble.

“Governmental Authority” means the United States, any foreign country, state,
county, city or other incorporated or unincorporated political subdivision,
agency or instrumentality thereof.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including environmental laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.

“Hazardous Substance” means (a) any substance that is designated, defined or
classified under any Environmental Law as a hazardous waste, solid waste,
hazardous material, pollutant, contaminant or toxic or hazardous substance, or
terms of similar meaning, or that is otherwise regulated under any Environmental
Law, including any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, (b) oil as
defined in the Oil Pollution Act of 1990, as amended, including oil, gasoline,
natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel and other
refined petroleum hydrocarbons and petroleum products, and (c) radioactive
materials, asbestos containing materials or polychlorinated biphenyls.

“Indemnified Party” is defined in Section 2.3(a).

“Indemnifying Party” is defined in Section 2.3(a).

“Initial Term” means the period from the Closing Date until 11:59 p.m. on
December 31, 2013.

“Liabilities” is defined in Section 6.1.

“Losses” means any and all losses, damages, obligations, liabilities, claims,
demands, causes of action, judgments, settlements, fines, penalties, costs and
expenses (including court costs and reasonable attorneys’ and experts’ fees) of
any and every kind or character.

 

3



--------------------------------------------------------------------------------

“Material Losses” is defined in Section 2.2(b).

“MLP” is defined in the Preamble.

“MLP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of the Closing Date, as it may be amended,
modified or supplemented from time to time; provided, however, that if any such
amendment, modification or supplement in the reasonable discretion of the
General Partner (i) would have a material adverse effect on the holders of
Common Units; or (ii) materially limit or impair the rights or reduce the
obligations of the Parties under this Agreement, then such amendment,
modification or supplement shall not be given effect for purposes of this
Agreement unless it has been approved by the Conflicts Committee.

“MLP Assets” means the assets to be contributed to the MLP pursuant to the MLP
Contribution Agreement.

“MLP Change of Control” means New Source Energy and its affiliates cease to
Control the General Partner or the General Partner is removed as general partner
of the MLP.

“MLP Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, by and among New Source
Energy, the General Partner and the MLP.

“MLP Group” means the MLP, the General Partner and any current or future
subsidiaries of the MLP.

“MLP Indemnified Party” is defined in Section 6.1.

“New Source Energy” is defined in the Preamble.

“New Source Indemnified Party” is defined in Section 6.2.

“Party” and “Parties” are defined in the Preamble.

“Person” means an individual or entity (including a corporation, partnership,
joint venture, trust, limited liability company, unincorporated organization or
any other entity or governmental agency or authority).

“PDP Reserves” means the Proved Reserves that are expected to be produced from
existing wells with existing equipment and operating methods.

“Proceedings” means all proceedings, actions, claims, suits and notices of
investigations by or before any arbitrator or Governmental Authority.

“Properties” means the oil and natural gas properties now owned or hereafter
acquired by the MLP Group, including oil and gas leases, mineral interests,
royalty interests, overriding royalty interests, pipelines, flow lines,
gathering lines, gathering systems, compressors, dehydration units, separators,
meters, injection facilities, salt water disposal wells and facilities,

 

4



--------------------------------------------------------------------------------

plants, wells, downhole and surface equipment, fixtures, improvements,
easements, rights-of-way, surface leases, licenses, permits and other surface
rights, and other real or personal property appurtenant thereto or used in
conjunction therewith, including the MLP Assets.

“Proved Reserves” has the meaning given to the term “proved oil and gas
reserves” in Rule 4-10 of Regulation S-X promulgated under the Securities Act of
1933, as amended.

“Registration Statement” means the Registration Statement on Form S-1, as
amended (No. 333-185754), filed with the Securities and Exchange Commission with
respect to the initial public offering of Common Units.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing into the environment.

“Reserve Report” means the MLP’s estimate of its Proved Reserves as of July 1,
2012 as set forth in aggregate in the reserve engineer evaluation included as
Exhibit C to the prospectus included in the Registration Statement.

“Secondary Term” means the period beginning on January 1, 2014 and continuing
until this Agreement is terminated pursuant to Section 8.1.

“Services” means the services to be provided by or on behalf of New Source
Energy to the General Partner for the benefit of the MLP Group pursuant to this
Agreement as set forth in Exhibit A.

“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

“Tax Return” means any report, return, election, document, estimated tax filing,
declaration or other filing provided to any Tax Authority, including any
amendments thereto.

“Tax” or “Taxes” means (i) all taxes, assessments, charges, duties, levies,
imposts or other similar charges imposed by a Tax Authority, including all
income, franchise, profits, capital gains, capital stock, transfer, gross
receipts, sales, use, transfer, service, occupation, excise, severance, windfall
profits, premium, stamp, license, payroll, employment, social security,
unemployment, disability, environmental (including taxes under Code section
59A), alternative minimum, add-on, value-added, withholding and other taxes,
assessments, charges, duties, levies, imposts or other similar charges of any
kind whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a Tax Return), and all estimated taxes, deficiency
assessments, additions to tax, additional amounts imposed by any Tax Authority,
penalties and interest, but excluding any and all taxes based on net income, net
worth, capital or profit; (ii) any liability for the payment of any amount of
the type described in the immediately preceding clause (i) as a result of being
a member of a consolidated, affiliated, unitary, combined, or similar group with
any other corporation or entity at any time on or prior to the Closing Date; and
(iii) any liability for the payment of any amount of the type described in the
preceding clauses (i) or (ii) whether as a result of contractual obligations to
any other Person or by operation of law.

 

5



--------------------------------------------------------------------------------

“Term” means the period commencing with the Closing Date and ending on the date
of termination of this Agreement pursuant to Section 8.1.

1.2 Other Definitions. Words not otherwise defined herein that have well-known
and generally accepted technical or trade meanings in the oil and gas industry
are used herein in accordance with such recognized meanings.

1.3 Construction. Unless the context requires otherwise: (a) any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa; (b) references to Articles and Sections refer to Articles
and Sections of this Agreement; (c) the terms “include,” “includes,” “including”
and words of like import shall be deemed to be followed by the words “without
limitation;” and (d) the terms “hereof,” “herein” and “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
table of contents and headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.

ARTICLE II

PAYMENT; INDEMNIFICATION

2.1 Title, Tax and Environmental Indemnifications. Subject to the provisions of
Sections 2.2, 2.3 and 2.4, New Source Energy shall indemnify, defend and hold
harmless the MLP Group from and against:

(a) any Losses suffered or incurred by the MLP Group by reason or arising out of
the failure of the MLP Group to be the owner of valid and indefeasible title,
easement rights, leasehold and/or fee ownership interests in and to the lands on
which any MLP Assets are located or which constitute any MLP Assets, and such
failure deprives the MLP Group from the economic benefits of the MLP Assets or
renders the MLP Group liable or unable to use or operate the MLP Assets in
substantially the same manner that the MLP Assets (A) were used and operated by
New Source Energy immediately prior to the Closing Date as described in the
Registration Statement or (B) are intended to be used by the MLP Group from and
after the Closing Date as described in the Registration Statement (including as
set forth on the Reserve Report);

(b) any Losses suffered or incurred by the MLP Group by reason of or arising out
of any federal, state and local income tax liabilities attributable to the
ownership or operation of the MLP Assets prior to the Closing Date, including
(A) any such income tax liabilities that may result from the consummation of the
formation transactions for the MLP Group occurring on or prior to the Closing
Date and (B) any income tax liabilities arising under Treasury Regulation
Section 1.1502-6 and any similar provision from state, local or foreign
applicable law, by contract, as successor, transferred or otherwise and which
income tax is attributable to having been a member of any consolidated, combined
or unitary group prior to the Closing Date;

(c) any Covered Environmental Losses suffered or incurred by the MLP Group; and

(d) all liabilities, other than Covered Environmental Losses, relating to the
operation of the MLP Assets prior to the Closing Date that were not disclosed in
the most recent balance sheet of the MLP included in the Registration Statement,
or incurred in the ordinary course of business thereafter.

 

6



--------------------------------------------------------------------------------

2.2 Limitations Regarding Indemnification.

(a) The indemnification obligations set forth in Section 2.1(a) shall survive
until the third anniversary of the Closing Date, the indemnification obligations
set forth in Sections 2.1(c) and (d) shall survive until the first anniversary
of the Closing Date and the indemnification obligations set forth in
Section 2.1(b) shall survive until 60 days after the expiration of any
applicable statute of limitations; provided, however, that any such
indemnification obligation shall remain in full force and effect thereafter only
with respect to any bona fide claim made thereunder prior to any such expiration
and then only for such period as may be necessary for the resolution thereof.

(b) No claim may be made against New Source Energy for indemnification pursuant
to Section 2.1(a), (c) or (d) unless the aggregate dollar amount of the Material
Losses suffered or incurred by the MLP Group exceeds $200,000; after such time
New Source Energy shall be liable to the extent and only to the extent that such
Material Losses exceed $200,000 and in no event shall the aggregate liability of
New Source Energy under Sections 2.1(c) and (d) exceed $2,000,000. The term
“Material Losses” means only those Losses that exceed $15,000.

2.3 Indemnification Procedures.

(a) Each Party seeking indemnification (each, an “Indemnified Party”) pursuant
to this Article II agrees that within a reasonable period of time after it shall
become aware of facts giving rise to a claim for indemnification pursuant to
this Article II, it will provide notice thereof in writing to the Parties from
whom indemnification is sought pursuant to this Article II (each, an
“Indemnifying Party”) specifying the nature of and specific basis for such
claim; provided, however, that no Indemnified Party shall submit claims more
frequently than once a calendar quarter (or twice in the case of the last
calendar quarter prior to the expiration of the applicable indemnity coverage
under this Agreement); provided further, that failure to timely provide such
notice shall not affect the right of the Indemnified Party’s indemnification
hereunder, except to the extent the Indemnifying Party is materially prejudiced
by such delay or omission.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification set forth in this
Article II, including, without limitation, the selection of counsel (provided
that such counsel shall be reasonably acceptable to the Indemnified Parties),
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent (which consent shall not be
unreasonably withheld, conditioned or delayed) of the Indemnified Parties unless
it includes a full release of the Indemnified Parties and their respective
subsidiaries from such matter or issues, as the case may be.

 

7



--------------------------------------------------------------------------------

(c) The Indemnified Parties agree to cooperate fully with the Indemnifying
Parties with respect to all aspects of the defense of any claims covered by the
indemnification set forth in Article II, including, without limitation, the
prompt furnishing to the Indemnifying Parties of any correspondence or other
notice relating thereto that the Indemnified Parties may receive, permitting the
names of the Indemnified Parties to be utilized in connection with such defense,
the making available to the Indemnifying Parties of any files, records or other
information of the Indemnified Parties that Indemnifying Parties consider
relevant to such defense and the making available to Indemnifying Parties of any
employees of the Indemnified Parties; provided, however, that in connection
therewith Indemnifying Parties agree to use reasonable efforts to minimize the
impact thereof on the operations of the Indemnified Parties and further agrees
to reasonably maintain the confidentiality of all files, records and other
information furnished by the Indemnified Parties pursuant to this Section 2.3.
In no event shall the obligation of the Indemnified Parties to cooperate with
Indemnifying Parties as set forth in the immediately preceding sentence be
construed as imposing upon the Indemnified Parties an obligation to hire and pay
for counsel in connection with the defense of any claims covered by the
indemnification set forth in this Article II; provided, however, that the
Indemnified Parties may, at their option, cost and expense, hire and pay for
counsel in connection with any such defense. The Indemnifying Parties agree to
keep any such counsel hired by the Indemnified Parties reasonably informed as to
the status of any such defense, but Indemnifying Parties shall have the right to
retain sole control over such defense.

(d) In determining the amount of any Losses for which the Indemnified Parties
are entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
Indemnified Parties, and such correlative insurance benefit shall be net of any
incremental insurance premium that becomes due and payable by the Indemnified
Parties as a result of such claim and (ii) all amounts recovered by the
Indemnified Parties under contractual indemnities from third parties. The
Indemnified Parties hereby agree to use commercially reasonable efforts to
realize any applicable insurance proceeds or amounts recoverable under such
contractual indemnities; provided, however, that the costs and expenses
(including, without limitation, court costs and reasonable attorneys’ fees) of
the Indemnified Parties in connection with such efforts shall be promptly
reimbursed by the Indemnifying Parties. To the extent that Indemnifying Parties
have made any indemnification payment hereunder in respect of a claim for which
the Indemnified Parties have asserted a related claim for insurance proceeds or
under a contractual indemnity, Indemnifying Parties shall be subrogated to the
rights of the Indemnified Parties to receive the proceeds of such insurance or
contractual indemnity.

2.4 Access Rights. Upon reasonable advance notice, the MLP Group shall afford to
the directors, officers, employees, accountants, counsel, agents, consultants,
auditors and other authorized representatives of New Source Energy reasonable
access, during normal business hours, to the MLP Assets in order to conduct any
Environmental Activity that New Source

 

8



--------------------------------------------------------------------------------

Energy has agreed to perform or is responsible for performing or to otherwise
observe, review or evaluate any matters for which the MLP Group may seek
indemnification from New Source Energy pursuant to this Article II; provided
that any such access shall be conducted in a manner so as not to interfere
unreasonably with the operation of the business of the MLP Group and New Source
Energy shall indemnify, defend and hold harmless the MLP Group from and against
any losses of the MLP Group arising from personal injury or property damage as a
result of the access granted hereby to the directors, officers, employees,
accountants, counsel, agents, consultants, auditors and other authorized
representatives of New Source Energy.

2.5 Past Acquisitions. New Source Energy agrees to assign to the MLP all legal
rights to pursue claims for indemnification included in any acquisition
agreements pursuant to which New Source Energy acquired any of the MLP Assets.
If such legal rights are not assignable pursuant to the terms of such
acquisition agreements or for any other reason, New Source Energy agrees to
pursue its remedies for any indemnifiable claims on behalf of the MLP. Any
amounts recovered by New Source Energy on behalf of the MLP shall be contributed
to the MLP and will not be counted towards any deductible included in
Section 2.2(b).

ARTICLE III

PROVISION OF SERVICES

3.1 Services. During the Term, New Source Energy shall provide (or cause to be
provided) the Services to the General Partner for the benefit of the MLP Group.
New Source Energy is authorized to enter into and act on the General Partner’s
behalf, as agent, in connection with any agreement with third parties, including
any agreements with purchasers of hydrocarbon products produced from the
Properties or providers of transportation services for such production,
reasonably related to the provision of the Services. The General Partner may
temporarily or permanently exclude any particular service from the scope of
Services upon 90 days’ written notice to the Partnership.

3.2 New Source Energy Information. It is contemplated by the Parties that,
during the Term, the General Partner will be required to provide certain
notices, information and data necessary for New Source Energy to perform the
Services and its obligations under this Agreement. New Source Energy shall be
permitted to rely on any information or data provided by the General Partner to
New Source Energy in connection with the performance of its duties and provision
of Services under this Agreement, except to the extent that New Source Energy
has actual knowledge that such information or data is inaccurate or incomplete.

ARTICLE IV

STANDARD OF CARE

4.1 Standard of Performance. Subject to the liability standard set forth in
Article VI, New Source Energy shall provide Services (a) using at least the same
level of care, quality, timeliness and skill in providing the Services as it
employs for itself and its Affiliates and no less than the same degree of care,
quality, timeliness, and skill as the applicable Person’s past practice in
performing like services for itself and its Affiliates in connection with the
ownership or operation of the MLP Assets during the one-year period prior to the
Closing Date, and (b) in any event, using no less than a reasonable level of
care in accordance with industry standards, in compliance with all applicable
laws.

 

9



--------------------------------------------------------------------------------

4.2 Procurement of Goods and Services. To the extent that New Source Energy is
permitted to arrange for contracts with third parties for goods and services in
connection with the provision of the Services, New Source Energy shall use
commercially reasonable efforts (a) to obtain such goods and services at rates
competitive with those otherwise generally available in the area in which
services or materials are to be furnished, and (b) to obtain from such third
parties such customary warranties and guarantees as may be reasonably required
with respect to the goods and services so furnished.

4.3 Protection from Liens. New Source Energy shall not permit any liens,
encumbrances or charges upon or against any of the Properties arising from the
provision of Services or materials under this Agreement except as approved, or
consented to, by the General Partner.

4.4 Commingling of Assets. To the extent New Source Energy shall have charge or
possession of any of the General Partner’s or the MLP Group’s assets in
connection with the provision of the Services, New Source Energy shall
separately maintain, and not commingle, the assets of the General Partner or the
MLP Group with those of New Source Energy or any other Person.

4.5 Insurance. New Source Energy shall obtain and maintain during the Term from
insurers who are reliable and acceptable to the General Partner and authorized
to do business in the state or states or jurisdictions in which Services are to
be performed by New Source Energy, insurance coverages in the types and minimum
limits as the Parties determine to be appropriate and as is consistent with
standard industry practice and New Source Energy’s past practices. New Source
Energy agrees upon the General Partner’s request from time to time or at any
time to provide the General Partner with certificates of insurance evidencing
such insurance coverage and, upon request of the General Partner, shall furnish
copies of such policies. Except with respect to workers’ compensation coverage,
the policies shall name the General Partner as an additional insured and shall
contain waivers by the insurers of any and all rights of subrogation to pursue
any claims or causes of action against the General Partner. The policies shall
provide that they will not be cancelled or reduced without giving the General
Partner at least 30 days’ prior written notice of such cancellation or
reduction. The insurance policies and coverages shall be reviewed with the Board
at least annually, beginning with the first Board meeting following the Closing
Date.

4.6 Third-Party Intellectual Property. If New Source Energy uses or licenses
intellectual property owned by third parties in the performance of the Services,
New Source Energy shall obtain and maintain any such licenses and authorizations
necessary to authorize its use of such intellectual property in connection with
the Services.

 

10



--------------------------------------------------------------------------------

ARTICLE V

NEW SOURCE ENERGY REIMBURSEMENT; CONTINUING OBLIGATIONS

5.1 New Source Energy Reimbursement.

(a) During the Initial Term:

(i) On or before the 45th day following the end of each calendar quarter, the
MLP Group shall pay New Source Energy a fixed fee of $675,000 for the provision
of the Services provided by New Source Energy during such calendar quarter.

(ii) Additionally, the MLP Group shall pay New Source Energy an amount equal to
the sum of the costs and expenses incurred by New Source Energy that are
directly attributable to the General Partner for the benefit of the MLP for any
transaction costs incurred by New Source Energy in connection with any
acquisition the MLP Group completes.

(iii) The MLP Group shall be responsible for the costs of cash and equity
compensation paid to the MLP Group’s management or members of the Board.

(b) During the Secondary Term:

On or before the 45th day following the end of each calendar quarter, the MLP
Group shall pay New Source Energy, with respect to any Services provided by New
Source Energy during such calendar quarter, an amount equal to the sum of:

(i) the costs and expenses incurred by New Source Energy that are directly
attributable to the General Partner for the benefit of the MLP Group, including
costs for engaging third parties such as consultants, reservoir engineers,
attorneys and accountants; and

(ii) a proportionate amount of all general, administrative, overhead and other
indirect costs and expenses (including, if applicable and if not covered by
(i) above, the allocable portion of salary, bonus, incentive compensation and
other amounts paid to Persons who provide Services, certain of whom may provide
Services solely for the benefit of the MLP Group) incurred by New Source Energy
or its Affiliates in providing or causing to be provided Services for the
benefit of the MLP Group reasonably allocable to the provision of such Services.

(c) The General Partner shall determine in good faith the proper allocation of
costs and expenses pursuant to this Section 5.1.

(d) On or before the 15th day following the end of each calendar quarter, New
Source Energy shall provide the General Partner with an invoice for the costs
and expenses described in this Section 5.1 relating to such calendar quarter. If
requested by the General Partner, New Source Energy’s invoice therefor shall
provide reasonably detailed documentation supporting such costs and expenses.

5.2 COPAS Fees. New Source Energy shall be entitled to retain any COPAS overhead
charges associated with drilling and operating wells billed in accordance with
operating agreements to the extent that they are the operator of such wells. The
MLP Group will pay their proportionate share of all expenses that are directly
chargeable to wells in which they own an interest pursuant to the terms of the
applicable operating agreements.

 

11



--------------------------------------------------------------------------------

5.3 Taxes. The MLP shall be responsible for all applicable Taxes levied on
items, goods or services that are sold, purchased or obtained for the provision
of Services under this Agreement, including any Taxes in respect of the
Services.

5.4 Disputed Charges.

(a) The General Partner may, within 120 days after receipt of an invoice from
New Source Energy, take written exception to any charge on the ground that the
same was not a reasonable cost or expense incurred by New Source Energy in
connection with the provision of Services. The General Partner shall
nevertheless pay New Source Energy in full when due the invoiced amount. Such
payment shall not be deemed a waiver of the right of the General Partner to
recoup any contested portion of any amount so paid. However, if the amount as to
which such written exception is taken, or any part thereof, is ultimately
determined not to be a reasonable cost or expense incurred by New Source Energy
in connection with the provision of Services, such amount or portion thereof (as
the case may be) shall be refunded by New Source Energy to the General Partner
together with interest thereon at the lesser of (i) the prime rate per annum
established by the administrative agent under the revolving credit agreement of
the MLP, as in effect on the date of payment by the General Partner in respect
of such contested invoice or (ii) the maximum lawful rate during the period from
the date of payment by the General Partner to the date of refund by New Source
Energy.

(b) If, within 20 days after receipt of any written exception pursuant to
Section 5.4(a), the General Partner and New Source Energy have been unable to
resolve any dispute, and if (i) such dispute relates to whether amounts were
properly charged or Services actually performed and (ii) the aggregate amount in
dispute exceeds $100,000, either of the General Partner or New Source Energy may
submit the dispute to an independent third party auditing firm that is mutually
agreeable to the MLP Group, on the one hand, and New Source Energy, on the other
hand. The Parties shall cooperate with such auditing firm and shall provide such
auditing firm access to such books and records as may be reasonably necessary to
permit a determination by such auditing firm. The resolution by such auditing
firm shall be final and binding on the Parties.

5.5 Seismic Data. If the MLP Group requires access to seismic data,
interpretations, geological and/or geographic information to which New Source
Energy or any of its Affiliates has access, (a) if New Source Energy or any of
its Affiliates has the unrestricted right to provide such data or information to
the MLP Group, New Source Energy shall promptly provide such data or information
to the MLP Group, and (b) if neither New Source Energy nor any of its Affiliates
has the unrestricted right to provide such data or information, New Source
Energy shall use all commercially reasonable efforts to obtain (at the MLP
Group’s sole cost and expense) access to such data or information for the MLP
Group.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION; LIMITATIONS

6.1 Indemnification by New Source Energy. New Source Energy hereby agrees to
defend, indemnify and hold harmless each member of the MLP Group and their
respective members, partners and Affiliates (other than New Source Energy) and
each of their respective officers, managers, directors, employees and agents
(each, an “MLP Indemnified Party”) from any and all threatened or actual Losses
incurred by, imposed upon or rendered against one or more of the MLP Indemnified
Parties, whether based on contract, or tort, or pursuant to any statute, rule or
regulation, and regardless of whether the Losses are foreseeable or
unforeseeable, all to the extent that such Losses arise out of the bad faith,
fraud, gross negligence or willful misconduct (or, in the case of a criminal
matter, acts or omissions taken with the knowledge that the conduct was
criminal) of New Source Energy in providing Services, but except to the extent
arising out of the gross negligence or willful misconduct of any MLP Indemnified
Party.

6.2 Indemnification by the MLP. The MLP hereby agrees to defend, indemnify and
hold harmless New Source Energy and its members, partners and Affiliates (other
than the MLP Group) and each of their respective officers, managers, directors,
employees and agents (each, a “New Source Indemnified Party” and, collectively
with the MLP Indemnified Parties, each an “Indemnified Party”) from any and all
threatened or actual Losses incurred by, imposed upon or rendered against New
Source Energy, whether based on contract, or tort, or pursuant to any statute,
rule or regulation, and regardless of whether the Liabilities are foreseeable or
unforeseeable, all to the extent that such Losses arise out of any acts or
omissions of New Source Indemnified Party in connection with the provision of
(or failure to provide) Services, except to the extent that New Source Energy is
responsible for such Losses pursuant to Section 6.1.

6.3 Negligence; Strict Liability. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 6.1
AND SECTION 6.2, THE DEFENSE AND INDEMNITY OBLIGATION IN SECTION 6.1 AND SECTION
6.2 SHALL APPLY REGARDLESS OF CAUSE OR OF ANY NEGLIGENT ACTS OR OMISSIONS
(INCLUDING SOLE NEGLIGENCE, CONCURRENT NEGLIGENCE OR STRICT LIABILITY), BREACH
OF DUTY (STATUTORY OR OTHERWISE), VIOLATION OF LAW OR OTHER FAULT OF ANY
INDEMNIFIED PARTY, OR ANY PRE-EXISTING DEFECT; PROVIDED, HOWEVER, THAT THIS
PROVISION SHALL IN NOT APPLY TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
ANY INDEMNIFIED PARTY OR IN ANY WAY LIMIT OR ALTER ANY QUALIFICATIONS SET FORTH
IN SUCH DEFENSE AND INDEMNITY OBLIGATIONS EXPRESSLY RELATING TO GROSS
NEGLIGENCE, INTENTIONAL MISCONDUCT OR BREACH OF THIS AGREEMENT. BOTH PARTIES
AGREE THAT THIS STATEMENT COMPLIES WITH THE REQUIREMENT KNOWN AS THE ‘EXPRESS
NEGLIGENCE RULE’ TO EXPRESSLY STATE IN A CONSPICUOUS MANNER AND TO AFFORD FAIR
AND ADEQUATE NOTICE THAT THIS ARTICLE VI HAS PROVISIONS REQUIRING ONE PARTY TO
BE RESPONSIBLE FOR THE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF ANOTHER
PARTY.

 

13



--------------------------------------------------------------------------------

6.4 Exclusion of Damages; Disclaimers.

(a) NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY HERETO FOR EXEMPLARY, PUNITIVE,
CONSEQUENTIAL, SPECIAL, INDIRECT OR INCIDENTAL DAMAGES, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND REGARDLESS OF THE FORM IN WHICH ANY ACTION IS
BROUGHT; PROVIDED, HOWEVER, THAT THIS SECTION 6.4(a) SHALL NOT LIMIT A PARTY’S
RIGHT TO RECOVERY UNDER SECTION 6.1 OR SECTION 6.2 FOR ANY SUCH DAMAGES TO THE
EXTENT SUCH PARTY IS REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION
WITH A MATTER FOR WHICH SUCH PARTY IS OTHERWISE ENTITLED TO INDEMNIFICATION
UNDER SECTION 6.1 OR SECTION 6.2.

(b) OTHER THAN AS SET FORTH IN SECTION 4.1, NEW SOURCE ENERGY DISCLAIMS ANY AND
ALL WARRANTIES, CONDITIONS OR REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL OR
WRITTEN) WITH RESPECT TO SERVICES RENDERED OR PRODUCTS PROCURED FOR THE GENERAL
PARTNER FOR THE BENEFIT OF THE MLP GROUP, OR ANY PART THEREOF, INCLUDING ANY AND
ALL IMPLIED WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS OR
SUITABILITY FOR ANY PURPOSE (WHETHER NEW SOURCE ENERGY KNOWS, HAS REASON TO
KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE)
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE OR BY
COURSE OF DEALING. HOWEVER, IN THE CASE OF OUTSOURCED SERVICES PROVIDED SOLELY
FOR THE GENERAL PARTNER, IF THE THIRD-PARTY PROVIDER OF SUCH SERVICES MAKES AN
EXPRESS WARRANTY TO THE GENERAL PARTNER, THE GENERAL PARTNER IS ENTITLED TO
CAUSE NEW SOURCE ENERGY TO RELY ON AND TO ENFORCE SUCH WARRANTY.

6.5 Survival. The provisions of this Article VI shall survive the termination of
this Agreement.

ARTICLE VII

CONFIDENTIALITY

7.1 Confidential Information.

(a) Non-disclosure. New Source Energy shall maintain the confidentiality of all
Confidential Information; provided, however, that New Source Energy may disclose
such Confidential Information:

(i) to its Affiliates to the extent deemed by New Source Energy to be reasonably
necessary or desirable to enable it to perform the Services;

(ii) to the extent necessary for New Source Energy, in its capacity as operator
of properties that include MLP Assets, to fulfill duties to third parties with
interests in such properties;

 

14



--------------------------------------------------------------------------------

(iii) in any judicial or alternative dispute resolution Proceeding to resolve
disputes between New Source Energy and the MLP Group arising hereunder;

(iv) to the extent disclosure is legally required under applicable laws
(including applicable securities and tax laws) or any agreement existing on the
date hereof to which New Source Energy is a party or by which it is bound;
provided, however, that prior to making any legally required disclosures in any
judicial, regulatory or dispute resolution Proceeding, New Source Energy shall,
if requested by the General Partner, seek a protective order or other relief to
prevent or reduce the scope of such disclosure;

(v) to New Source Energy’s existing or potential lenders, investors, joint
interest owners, purchasers or other parties with whom New Source Energy may
enter into contractual relationships, to the extent deemed by New Source Energy
to be reasonably necessary or desirable to enable it to perform the Services;
provided, however, that New Source Energy shall require such third parties to
agree to maintain the confidentiality of the Confidential Information so
disclosed;

(vi) if authorized by the General Partner; and

(vii) to the extent such Confidential Information becomes publicly available
other than through a breach by New Source Energy of its obligation arising under
this Section 7.1(a).

New Source Energy acknowledges and agrees that the Confidential Information is
being furnished to New Source Energy for the sole and exclusive purpose of
enabling it to perform the Services and the Confidential Information may not be
used by it for any other purpose.

(b) Business Conduct. Subject to the last sentence of Section 7.1(a), nothing in
this Article VII shall prohibit the MLP, New Source Energy or any of their
respective affiliates from conducting business in any location, including in and
near the areas where the MLP Assets are located.

(c) Remedies and Enforcement. New Source Energy acknowledges and agrees that a
breach by it of its obligations under this Article VII would cause irreparable
harm to the General Partner and that monetary damages would not be adequate to
compensate the General Partner. Accordingly, New Source Energy agrees that the
General Partner shall be entitled to immediate equitable relief, including a
temporary or permanent injunction, to prevent any threatened, likely or ongoing
violation by New Source Energy, without the necessity of posting bond or other
security. The General Partner’s right to equitable relief shall be in addition
to other rights and remedies available to the General Partner, for monetary
damages or otherwise.

7.2 Survival. The provisions of this Article VII shall survive the termination
of this Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE VIII

TERM AND TERMINATION

8.1 Term. This Agreement shall remain in force and effect through the end of the
Initial Term, and shall thereafter continue on a year-to-year basis, in each
case unless terminated pursuant to Section 8.2.

8.2 Termination.

(a) After the end of the Initial Term, this Agreement may be terminated by
either Party prior to the expiration of any applicable annual term thereafter,
upon 180 days’ written notice to the other Party;

(b) This Agreement may be terminated at any time by New Source Energy upon the
General Partner’s or the MLP’s material breach of this Agreement, if (i) such
breach is not remedied within 60 days (or 30 days in the event of material
breach arising out of a failure to make payment hereunder) after the General
Partner’s receipt of written notice thereof, or such longer period as is
reasonably required to cure such breach, provided that the General Partner
commences to cure such breach within the applicable period and proceeds with due
diligence to cure such breach, and (ii) such breach is continuing at the time
notice of termination is delivered to the General Partner;

(c) This Agreement may be terminated at any time by the General Partner upon New
Source Energy’s material breach of this Agreement, if (i) such breach is not
remedied within 60 days after New Source Energy’s receipt of the General
Partner’s written notice thereof, or such longer period as is reasonably
required to cure such breach, provided that New Source Energy commences to cure
such breach within such 60-day period and proceeds with due diligence to cure
such breach, and (ii) such breach is continuing at the time notice of
termination is delivered to New Source Energy; or

(d) This Agreement may be terminated immediately by New Source Energy upon an
MLP Change of Control.

8.3 Survival. The provisions of Article II, Article V (with respect to unpaid
amounts due hereunder), Section 5.4, Article VI, Article VII, Article VIII,
Article IX, Article X and Article XI shall survive any termination of this
Agreement.

ARTICLE IX

AUDIT RIGHTS

At any time during the Initial Term, Secondary Term and for one year thereafter,
the General Partner shall have the right to review and, at the General Partner’s
expense, to copy, the books and records maintained by New Source Energy relating
to the provision of the Services. In addition, to the extent necessary to verify
the performance by New Source Energy of its obligations under this Agreement,
the General Partner shall have the right, at the General Partner’s expense, to
audit, examine and make copies of or extracts from the books and records of New
Source Energy (the “Audit Right”). The General Partner may exercise the Audit
Right through such auditors as the General Partner may determine in its sole
discretion. The General

 

16



--------------------------------------------------------------------------------

Partner shall (a) exercise the Audit Right only upon reasonable written notice
to New Source Energy and during normal business hours and (b) use its reasonable
efforts to conduct the Audit Right in such a manner as to minimize the
inconvenience and disruption to New Source Energy.

ARTICLE X

BUSINESS OPPORTUNITIES

10.1 No Business Opportunities. None of the Parties nor any of their Affiliates
shall have any obligation to offer, or provide any opportunity to pursue,
purchase or invest in, any business opportunity to any other Party or their
Affiliates.

10.2 No Non-Compete. Subject to the last sentence of Section 7.1(a), the Parties
and their Affiliates shall be free to engage in any business activity whatsoever
without the participation of the other, including any activity that may be in
direct competition with the MLP Group or New Source Energy, as the case may be.

ARTICLE XI

MISCELLANEOUS

11.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law.

11.2 Notice. All notices, requests or consents provided for or permitted to be
given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 11.2.

To New Source Energy:

 

914 North Broadway, Suite 230 Oklahoma City, Oklahoma 73102 Attention:    Chief
Executive Officer Telephone:    (405) 272-3028

To the MLP Group:

 

914 North Broadway, Suite 230 Oklahoma City, Oklahoma 73102 Attention:    Chief
Executive Officer Telephone:    (405) 272-3028

 

17



--------------------------------------------------------------------------------

11.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

11.4 Jointly Drafted. This Agreement, and all the provisions of this Agreement,
shall be deemed drafted by all of the Parties, and shall not be construed
against any Party on the basis of that Party’s role in drafting this Agreement.

11.5 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any Party of or to any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver of or to any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

11.6 Amendment or Modification. This Agreement may be amended or modified only
from time to time by the written agreement of the Parties; provided, however,
that the MLP may not, without the prior approval of the Conflicts Committee,
agree to any amendment or modification of this Agreement that, in the reasonable
discretion of the General Partner (a) would have a material adverse effect on
the holders of Common Units or (b) materially limit or impair the rights or
reduce the obligations of the Parties under this Agreement. Each such instrument
shall be reduced to writing and shall be designated on its face an “Amendment”
to this Agreement.

11.7 Assignment; No Third-Party Beneficiaries. None of the Parties shall have
the right to assign its rights or obligations under this Agreement without the
prior written consent of all other Parties. Notwithstanding the foregoing, a
merger of a Party shall not be deemed to be an assignment or transfer of its
rights or a delegation of its obligations under this Agreement. Furthermore, the
transfer of all or substantially all of the assets of a Party shall not be
deemed an assignment or transfer of its rights or a delegation of its
obligations under this Agreement if the assignee assumes all of the obligations
under this Agreement. The provisions of this Agreement are enforceable solely by
the Parties (including any permitted assignee), and no limited partner or member
of the MLP or other Person shall have the right, separate and apart from the
Parties hereto, to enforce any provision of this Agreement or to compel any
Party to comply with the terms of this Agreement.

11.8 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory Parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument.

11.9 Relationship of the Parties. Nothing in this Agreement shall be construed
to create a partnership or joint venture or give rise to any fiduciary or
similar relationship of any kind.

 

18



--------------------------------------------------------------------------------

11.10 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

11.11 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

11.12 Withholding or Granting of Consent. Except as expressly provided to the
contrary in this Agreement, each Party may, with respect to any consent or
approval that it is entitled to grant pursuant to this Agreement, grant or
withhold such consent or approval in its sole and uncontrolled discretion, with
or without cause, and subject to such conditions as it shall deem appropriate.

11.13 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.

11.14 No Recourse Against Officers, Directors, Managers or Employees. For the
avoidance of doubt, the provisions of this Agreement shall not give rise to any
right of recourse against any officer, director, manager or employee of New
Source Energy, the General Partner or any of their respective Affiliates.

[Signatures on the following page]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

NEW SOURCE ENERGY PARTNERS L.P. By: New Source Energy GP, LLC, its general
partner By:  

/s/ Kristian B. Kos

Name:   Kristian B. Kos Title:   President and Chief Executive Officer NEW
SOURCE ENERGY GP, LLC By:  

/s/ Kristian B. Kos

Name:   Kristian B. Kos Title:   President and Chief Executive Officer NEW
SOURCE ENERGY CORPORATION By:  

/s/ Kristian B. Kos

Name:   Kristian B. Kos Title:   President and Chief Executive Officer

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF SERVICES

SERVICES

The following services to be provided by New Source Energy or its designee(s):

 

1.    Accounting;    23.    Investor Relations; 2.    Administrative;    24.   
Legal; 3.    Audit;    25.    Land Administration; 4.    Benefits, Compensation
and Human Resources Administration;    26.    Management; 5.    Billing and
Invoices;    27.    Marketing; 6.    Bonds (performance, appeal, environmental
and surety);    28.    Office Leasing; 7.    Books and Record Keeping;    29.   
Operations; 8.    Budget;    30.    Payroll; 9.    Cash Management;    31.   
Property Management; 10.    Consulting;    32.    Purchasing and Materials
Management; 11.    Corporate Finance;    33.    Regulatory Management; 12.   
Corporate Governance Support;    34.    Reservoir Engineering; 13.    Credit and
Debt Administration;    35.    Risk Management 14.    Employee Health and
Safety;    36.    Security; 15.    Engineering;    37.    Service Contracts; 16.
   Environmental;    38.    Support for SEC reporting and compliance; 17.   
Financial, Planning and Analysis;    39.    Tax; 18.    Geological and
Geophysical;    40.    Technical; 19.    Government and Public Relations;    41.
   Travel; 20.    Hedging and Derivatives;    42.    Treasury; and 21.   
Information Technology;    43.    Acquisition Services. 22.    Insurance;      

 

Exhibit A-1